OFFICE   OF THE ATTORNEY         GENERAL   OF ‘l’EXAG
                                AUSTIN




Eonorabla %. L. Shalton
county Auditor
tohlmon Cou8ty
Clmbuxmr, Ton8
Dew    Slrr



              Your roquo8t ror
ma&m




                                         tillJYq roll being
                                      th+r emplo~eom. a&n
                                      t 18, p8r thi8 ma.8
                           dntont o? paying bin bill8 and
                            It not, 18 tbMI 8nY W6f t0
                           ssioner to mak8 a ItetOlBentthat
                            hiat4thy 8UlMoli8td 011ai8
                           lutelp working?
                   e event there 18 40~34method to sake '
       arah requlreamnt8nd time 18 turned ia tar a maa
        that doe8 not work who 18 114bl4 and whet la the
        r4oour88?"
              Pur8uant to mar reque8t for additional lnfonmtlon
you hare uerlsed    that     you are not ihtareated   BI to the llablilty
B4mro?)c4 %. L        Shelton, Ywa      e


of Oh4 ommty        for   t&4 pymant    nf doatfm’8         and hospital b&118,
48 )rou bet4       rerueaa 8U4h p4ymeat8 under our eplnioo HO. 0-zwI1
sitdothsr O~i~iOr~8of tbi8 d4~rtmrnt. YOU 8t4t4 t&t the
per?q lrsol#d 11~POW inqrlry wa8 injW-46 ln October, 1940,
and et the time ??a8working ori8 dtily~bs818. Art&r the In-
juq t4 YoS ~1444d on lib4 2ayr011 On I ~aOnthly barir rn4 W38
ISVpid by thv county uvt.11raernt4,   but worked during conv
of cuvh time.
              We hare ocrrlally axa!dned thr 8ttr.tutes         45d flulrd
                                                                         no
luthorlty for tha Covmlvsfonerv~ Cwrt                tb pky av gaplop   not
aotu&lly yartonnl~ the duties of hir                 orltlaa.  xt iv our
opinion that the COPdLl48lOnera' court L u no RPthaCltJ to
orrtlfy the paysent or 8Iluy to tbs 44lPplQy48 intolT4d in
y@ar ltq11I'ry.
              and th6t 8u4h p6.yaautv 44 h4V4 been em48 ar4
la rlolation or Article 3, erctioa 61 or the CO~8tittlti4tl 4r
T4XB8.

              You eak if theru iv any say 'to re$Uira a Coonf8-
donor to sake B 8tetaeat       that would atand up t&d 4~4
81BnliVt4d     M    &id pyrO$l   ir    Ee8v~utVlf         WOrici.4~”   WO 4e
                                                                           z
YOUf   att8ntlOB     to &t&18
                            1660 Of tb4 bViVrrd ,CiVirSt4tlit48
d44llng with th8 approval oi olaism. Am4ng the powerv OS
the auditor it ir prorideds
                   ii he dewa it oroa~m     all voah
       avvouk~bill   or'cleima nu6t be t4riWd   bp~
       affldavlt touahln~ the vorxvMtaev8 of the eazma
       l%e tUdltOr iv heabp aWihQrXW#d to adalnlvtor
       04th for thr ~url;ov4v,oit&iv law.,"
          Bwlng .hal& tbMi the paymvtr 80 1~6thwere without
autlaurityof law, ‘you thsa ask rhe ,iv lie,bLe thermfor and
tk4 proper rnaoarso.

              Thfa L~q.ilry,by tto very         nature,       invaloinrgmlxrd
pueuticav of lkr end, of feet, aanavt be oitsgorioallf anv-
wered by thin departzsent. Fe do net hare vuffivivnt taotv
bvfore uv tr, justifya acmmitx54nh 88 to whet p-ooc\vd~i~g
YOU ShOUle r94Bti.
          we 8uggemt t)satyou d&mwv                  the ~attor with rour
county or fiistriotattorney and oeU                 his etcisntfovtv Artl-